                 DISTRICT COURT OF THE VIRGIN ISLANDS
                 DIVISION OF ST. THOMAS AND ST. JOHN

ROBERTS, CHRISTIAN and FLORENCE  )
HEIRS; HODGE, INEZ HEIRS; JACOB  )
and MARY MAGDELENE HEIRS; JAMES  )
HENRY and JOHANNA HEIRS; MEYERS, )
HERMAN and ARIMENTA HEIRS;       )           Civil No. 18-63
ZYSTEMA, LORENTZINE HEIRS; JOHN  )
VON BEVERHOUT HEIRS; OSBORNE     )
HODGE, IDA SMITH, VERL E.        )
THOMAS, HAROLD A. THOMAS,        )
AMERICA HODGE SMITH, PATRICIA    )
SMITH, MANSUR MUWAKKIL, ADEMOLA  )
OLUGEBEFOLA, and ELEANOR         )
SULLIVAN,                        )
                                 )
           Plaintiffs,           )
                                 )
               v.                )
                                 )
DAVID BERNHARDT1, in his         )
official capacity as Secretary   )
of the Interior; U.S. DEPARTMENT )
OF THE INTERIOR; NATIONAL PARK   )
SERVICE                          )
                                 )
           Defendants.           )
                                 )

APPEARANCES:

Osborne Hodge
New York City, NY
     Pro Se,

Ida Smith
New York City, NY
     Pro Se,

America Smith
New York City, NY
     Pro Se,


1 Pursuant to Federal Rule of Civil Procedure 25(d), the caption of this
matter was changed to reflect the substitution of the current United States
Secretary of the Interior as a party.
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 2

Patricia Smith
Bronx, NY
     Pro Se,

Harold A. Thomas, III
Bronx, NY
     Pro Se,

Verl E. Thomas
New York City, NY
     Pro Se,

Ademola Olugebefola
New York City, NY
     Pro Se,

Eleanor R. Sullivan
Brooklyn, NY
     Pro Se,

Mansur Muwakkil
Brooklyn, NY
     Pro Se,

Gretchen C.F. Shappert, U.S. Attorney
Joycelyn Hewlett, AUSA
U.S. Attorney’s Office
St. Thomas, VI
     For David Bernhardt, in his official capacity as Secretary
of the Interior; the U.S. Department of the Interior; and the
National Park Service.

                         MEMORANDUM OPINION
GÓMEZ, J.

     Before the Court is the motion of the United States to

dismiss this matter for lack of subject matter jurisdiction and

failure to state a claim.
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 3

                    I. FACTUAL AND PROCEDURAL HISTORY

     On July 20, 2018, Osborne Hodge, Ida Smith, America Smith,

Patricia Smith, Harold A. Thomas, III, Verl E. Thomas, Ademola

Olugebefola, Eleanor R. Sullivan, and Mansur Muwakkil2

(collectively referred to herein as the “Heirs”), a group of pro

se landowners, brought this suit against the United States

Department of the Interior, the National Park Service, and the

Secretary of the United States Department of the Interior

(collectively referred to as the “United States”), alleging that

the United States has deprived the Heirs of the Heirs’ property

rights in certain tracts of land located in the United States

Virgin Islands. The Heirs allege that the United States

unlawfully failed to maintain the land records that would

establish the Heirs’ entitlement to certain disputed properties.

See Compl. at 1–7, ECF No. 1. The Heirs bring their claims

pursuant to 42 U.S.C. §§ 1981, 1983, and the Quiet Title Act, 28

U.S.C. § 2409a, (the “QTA”).


2 Interestingly, the caption of the complaint lists “Roberts, Christian and
Florence Heirs; Hodge, Inez Heirs; Jacob and Mary Magdelene Heirs; James
Henry and Johanna Heirs; Meyers, Herman and Arimenta Heirs; Zystema,
Lorentzine Heirs; [and] John Von Beverhout Heirs” as plaintiffs. It appears
from the body of the complaint that this list indicates the relationships
between the individual named plaintiffs and their ancestors. See, e.g.,
Complaint at 10, ECF No. 1 (“Plaintiffs are Osborne Hodge, . . . grandson to
. . . Inez O. Mattias Hodge . . . great great grandson to Herman and Arimenta
James Meyers, and great great great grandson to Henry and Johanna James . .
..”); id. (“Harold A. Thomas, III, Ademola Olugebefola and Verl Thomas are
brothers. . . . Their grandparents were Christian Roberts and . . .
Lorentzine Zytsema [sic] . . ..”)
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 4

     On October 22, 2018, the United States filed the instant

motion to dismiss. The Heirs did not file an opposition.

                            II.   DISCUSSION

  A. Motion to Dismiss for Lack of Subject Matter Jurisdiction

     Subject-matter jurisdiction may be challenged by either “a

facial attack on the complaint,” Doe v. Goldstein’s Deli, 82

Fed. App’x 773, 775 (3d Cir. 2003) (citing Mortensen v. First

Fed. Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977), or a

factual challenge, which “question[s] the existence of subject

matter jurisdiction in fact, apart from the pleadings.” Id.

Regardless of the form of the challenge, “[t]he plaintiff always

bears the burden of convincing the court, by a preponderance of

the evidence, that the court has jurisdiction.” Id. (citing

McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 189

(1936); Makarova v. United States, 201 F.3d 110, 113 (2d Cir.

2000)).

     “In reviewing a facial attack, the court must only consider

the allegations of the complaint and documents referenced

therein and attached thereto, in the light most favorable to the

plaintiff.” Gould Elecs. Inc. v. United States, 220 F.3d 169,

176 (3d Cir. 2000) (citing PBGC v. White, 998 F.2d 1192, 1196

(3d Cir. 1993). “[W]hen the court does not hold an evidentiary

hearing on the motion to dismiss, the plaintiff need only
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 5

establish a prima facie case of . . . jurisdiction and the

plaintiff is entitled to have its allegations taken as true and

all factual disputes drawn in its favor.” Miller Yacht Sales,

Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004).

  B. Motion to Dismiss for Failure to State a Claim

     When reviewing a motion to dismiss brought pursuant to

Federal Rule of Civil Procedure 12(b)(6), the Court construes

the complaint “in the light most favorable to the plaintiff.” In

re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir.

2010). The Court must accept as true all of the factual

allegations contained in the complaint and draw all reasonable

inferences in favor of the non-moving party. Alston v. Parker,

363 F.3d 229, 233 (3d Cir. 2004). “In deciding a Rule 12(b)(6)

motion, a court must consider only the complaint, exhibits

attached to the complaint, matters of public record, as well as

undisputedly authentic documents if the complainant’s claims are

based upon these documents.” Mayer v. Belichick, 605 F.3d 223,

230 (3d Cir. 2010) cert. denied, 562 U.S. 1271.

     A complaint may be dismissed for “failure to state a claim

upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6).

“[A] plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 6

will not do.” Bell Atlantic v. Twombly, 550 U.S. 544, 555

(2007).

     The Supreme Court in Bell Atlantic v. Twombly, 550 U.S. 544

(2007), set forth the “plausibility” standard for overcoming a

motion to dismiss and refined this approach in Ashcroft v.

Iqbal, 556 U.S. 662 (2009). The plausibility standard requires

the complaint to allege “enough facts to state a claim to relief

that is plausible on its face.” Twombly, 550 U.S. at 570. A

complaint satisfies the plausibility standard when the factual

pleadings “allow[ ] the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal,

556 U.S. at 678 (citing Twombly, 550 U.S. at 556). This standard

requires showing “more than a sheer possibility that a defendant

has acted unlawfully.” Id. A complaint which pleads facts

“‘merely consistent with’ a defendant’s liability, … ‘stops

short of the line between possibility and plausibility of

“entitlement of relief.”‘“ Id. (citing Twombly, 550 U.S. at

557).

     To determine the sufficiency of a complaint under the

plausibility standard, the Court must take the following three

steps:

         First, the court must “tak[e] note of the elements
         a plaintiff must plead to state a claim.” Second,
         the court should identify allegations that, “because
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 7

       they are no more than conclusions, are not entitled
       to the assumption of truth.” Finally, “where there
       are well-pleaded factual allegations, a court should
       assume their veracity and then determine whether
       they plausibly give rise to an entitlement for
       relief.”
Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(quoting Iqbal, 556 U.S. at 674, 679).

                             III. ANALYSIS

     In its motion to dismiss, the United States argues that the

Heirs’ claims must be dismissed for failure to comply with the

United States’s limited waiver of sovereign immunity for actions

involving real property pursuant to the Quiet Title Act, 28

U.S.C. § 2409a, (the “QTA”). Furthermore, the United States

argues that the Heirs lack standing to bring this action. In

addition, the United States argues that the statute of

limitations has run on the Heirs’ civil rights claims pursuant

to 42 U.S.C. §§ 1981, 1983. Lastly, the United States argues

that the Heirs have failed to state a claim on which relief can

be granted.

     In Smith v. All Persons Claiming a Present or Future

Interest in Estate 13, No. 2011-41, 2016 U.S. Dist. LEXIS

100188, at *5 (D.V.I. Aug. 1, 2016), this Court addressed a

similar issue. In that case, Ida Smith brought an action to

determine the boundaries and to quiet title to various
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 8

properties in St. John, United States Virgin Islands.3 This Court

explained that

        [t]his Court lacks subject-matter jurisdiction to
        proceed on claims against the United States unless: (1)
        the United States has waived sovereign immunity, see
        Cudjoe ex rel. Cudjoe v. Dep’t of Veterans Affairs, 426
        F.3d 241, 246 (3d Cir. 2005), and (2) the plaintiff has
        standing to bring the claims, see Ballentine v. United
        States, 486 F.3d 806, 810 (3d Cir. 2007).

        By enacting the QTA, Congress waived sovereign immunity
        for certain actions involving real property. See
        generally 28 U.S.C. 2409a. At the same time, Congress
        required that in an action brought pursuant to the QTA,
        that “[t]he complaint set forth with particularity the
        nature of the right, title, or interest which the
        plaintiff claims in the real property, the circumstances
        under which it was acquired, and the right, title, or
        interest claimed by the United States.” 28 U.S.C. §
        2409a(d).

Smith, at *4-5.

        In that case, Smith alleged that she had a present interest

in the “remnant lands” of Estate 14 John’s Folly. Id. at *5. The

Court found that “[b]ecause Smith has failed to identify the

remnant land that she alleges is claimed by the United States,

she has failed to comply with the QTA's requirement[s].” Id. at

*5-6.

        Here, the Heirs allege that they “are the patent holders of

record to Estate Sans Souci and Guinea Gut, Estate 13 Friis also

known as Hard Labor, Estate 14 John’s Folly parcel 14-a, [14ab,]



3   Some of those properties were the same as those in dispute in this action.
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 9

14-I, 14k-6, [and] Estate 16 Mandahl parcel 16C.” Compl. at 11,

ECF No. 1. The Heirs also allege that “[o]n or about November

2014, The United States claims to own Estate 13 Friis, Estate 14

John’s Folly parcel 14AB and Estate 16 Mandal [sic] by means of

Herman O. Creque Adjudication held in the District Court of the

Virgin Islands as civil number 2014-0095.” Id.

     With respect to Estate Sans Souci and Guinea Gut, the sole

allegation by the Heirs is that “Defendant, Secretary of

Interior is in violation of article six (6) of Treaty Series No.

629 for the illegal tax sale of Estate Sans Souci and Guinea

Gut.” Id. at 15. Significantly, the Heirs do not allege that the

United States owns or claims any interest in Estate Sans Souci

and Guinea Gut.

     With respect to those properties in which the Heirs allege

that they share an interest with the United States, this Court

has previously explained that “[t]he QTA also requires that [the

plaintiff] ‘set forth with particularity . . . the circumstances

under which . . . [the right, title, or interest which she

claims] was acquired . . ..’” Smith, at *6 (quoting 28 U.S.C.

§ 2409a(d)). This Court proceeded to analyze McMaster v. United

States, 731 F.3d 881 (9th Cir. 2013).

     In that case, the Ninth Circuit, applying the QTA,

considered whether the plaintiffs had adequately pled the
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 10

circumstances under which they acquired their interest in the

property at issue. In that case, Ken McMaster, Maureen E.

Galitz, and Steven E. Fawl (collectively, “McMaster”) purchased

title to a mining claim from Edwin Lynch (“Lynch”), the mining

claim’s originator. Id. at 893-94. McMaster asserted, in

relevant part, that he, not the United States, had title to

improvements and structures located on the mining claim. Id. at

897. The United States filed a motion to dismiss the QTA claim

for failure to state a claim. Id. at 884-85. The district court

granted the motion and dismissed the QTA claim on the basis that

McMaster failed to sufficiently allege how he had obtained

ownership of the structures. Id.

     On appeal, the Ninth Circuit affirmed the district court.

See id. at 898. It reasoned that:

     With regard to the origins of the title to the
     improvements, McMaster only generally alleges that the
     structures   were   constructed   incident   to   mining
     operations, and specifically alleges that the cabin was
     built sometime in the early 1890s. Nowhere does McMaster
     allege whether or how Lynch obtained title, or whether
     he retained title until he sold the Oro Grande mining
     claim to McMaster. These particular facts are important
     because title to the structures may have passed to the
     Government at some time. When a claim is abandoned or
     deemed invalid, the title to surface structures passes
     to the United States. See Brothers v. United States, 594
     F.2d 740, 741 (9th Cir.1979). Thus, McMaster has failed
     to plead with particularly sufficient facts showing all
     of the circumstances under which his title to the
     structures was acquired, 28 U.S.C. § 2409a(d), and has
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 11

      failed to satisfy his burden under the QTA. See 28 U.S.C.
      § 2409a(d).

Id.

      McMaster v. United States is similarly instructive here. To

plead their claims with sufficient particularity, the Heirs must

allege their chain of title. See id. Moreover, they must assert

when and how they and their predecessors in interest received

their interests in the property in dispute. See id. Here, the

Heirs allege that their title to Estate 14 “John’s Folly derives

from Danish Ancestors Henry and Johanna James, . . ..” Compl. at

4, ECF No. 1. Additionally, they allege that their “title to

Estate Friis and Estate Mandahl derives from Danish ancestors

Jacob and Mary Magdalene Matthias, . . ..” Id. The Heirs further

allege that they “own Estate 14 John’s Folly parcel 14 ab by

means of conveyance from their ancestor Letitia Petersen

Benjamin to her son Herman Meyers and Christopher Benjamin

widower to his sons Theofield and Rudolph Benjamin and it is so

documented by the Census of 1917 and other federal records.” Id.

at 7. Significantly, they do not allege their chain of title or

when and how they and their predecessors in interest received

their interest in the property in dispute.

      As such, having considered the allegations in the

complaint, the Court concludes that the Heirs have not
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 12

adequately identified the circumstances under which they

acquired their interest in any land claimed by the United

States. Because the Heirs have failed to comply with the QTA,

the Court will dismiss the claims against the United States

under the QTA.

     The Heirs also bring their claims pursuant to 42 U.S.C. §§

1981, 1983. To state a claim under § 1981, a party must allege

facts sufficient to show: “(1) [he] is a member of a racial

minority; (2) intent to discriminate on the basis of race by the

defendant; and (3) discrimination concerning one or more of the

activities enumerated in the statute.” Brown v. Philip Morris,

Inc., 250 F.3d 789, 797 (3d Cir. 2001). The Heirs have alleged

no facts regarding any of the required elements to state a claim

under 42 U.S.C. § 1981. As such, the Heirs have failed to state

a claim under 42 U.S.C. § 1981.

     “‘To state a claim under § 1983, a plaintiff must allege

the violation of a right secured by the Constitution and laws of

the United States, and must show that the alleged deprivation

was committed by a person acting under color of state law.’”

Harvey v. Plains Twp. Police Dep’t, 421 F.3d 185, 189 (3d Cir.

2005) (quoting West v. Atkins, 487 U.S. 42, 48 (1988)). To

satisfy the color of state law requirement, a plaintiff must

show that the defendant “used authority derived from the state
Roberts Heirs, et. al. v. David Bernhardt et al.
Civ. No. 2018-63
Memorandum Opinion
Page 13

in causing the alleged harm.” Id. (citing Abbott v. Latshaw, 164

F.3d 141, 146 (3d Cir. 1998)); see West, 487 U.S. at 49 (“The

traditional definition of acting under color of state law

requires that the defendant in a § 1983 action have exercised

power ‘possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state

law.’”) (quoting United States v. Classic, 313 U.S. 299, 326

(1941)).

     Here, the Heirs have sued federal actors--the National Park

Service, the United States Department of the Interior, and the

Secretary of the Interior. The Heirs have alleged no facts

tending to show that the United States acted under “authority

derived from the state.” As such, the Heirs have failed to state

a claim under 42 U.S.C. § 1983.

     Accordingly, the Court will dismiss the Heirs’ complaint

against the United States in its entirety.

     An appropriate Judgment follows.
